Citation Nr: 1317216	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for angina pectoris, claimed as due to mustard gas exposure.  

2. Entitlement to service connection for a chronic skin disability, claimed as due to mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran had active service from September 1953 to September 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision in which the RO denied service connection for angina attacks and for a skin disorder, both claimed as a result of in-service exposure to mustard gas.  The Veteran filed a notice of disagreement (NOD) in June 2008, and the RO issued a statement of the case (SOC) in August 2008.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2008.

In December 2008 and March 2009, the RO issued supplemental SOCs (SSOCs) reflecting the continued denial of the claim on appeal.

In July 2009, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In July 2009, the Board denied service connection for angina pectoris and for a chronic skin disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court vacated and remanded the appeal for compliance with the instructions in a Memorandum Decision.  

In September 2011 and again in November 2012, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims as reflected in October 2012 and March 2013 supplemental statements of the case (SSOC)) and returned the matters on appeal to the Board for further consideration.

In addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the electronic file reveals copies of records and adjudicatory documents pertinent to the matters on appeal that have been considered.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.  

2.  No cardiovascular disability, to include any current angina pectoris, was present until years after service, and there is no medical evidence or opinion that there exists a nexus between any such current disability and service, to include alleged mustard gas exposure.

3.  Competent lay and medical evidence does not establish that the Veteran has, or ever has had, a chronic skin disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for angina pectoris, to include as due to mustard gas exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.316 (2012).

2. The criteria for service connection for a chronic skin disability, to include as due to mustard gas exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309, 3.316 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In this appeal, a July 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  The July 2006 letter also provided notice as to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts these determinations.  The September 2007 RO rating decision reflects the initial adjudication of the claims herein decided after issuance of that letter.  Hence, the September 2007 letter met the content of notice and timing requirements. 

The Veteran's service medical records have not been obtained.  In cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).

In October 2006, the National Personnel Records Center (NPRC) informed the RO that the Veteran's service medical records were destroyed in the 1973 fire and could not be reconstructed.  NPRC was unable to recover Army Surgeon General's reports for treatment of the Veteran.  In an August 2006 statement, the Veteran reported that on his arrival in Korea, he witnessed his records being destroyed in an explosion in an orderly room where he had just turned in the records.  He further noted that after service, he asked his primary care physicians to assist him in obtaining his service treatment records from unspecified sources, but they were unsuccessful.  The RO did obtain personnel records that showed that the Veteran served in Korea and returned to Hawaii and later to the Continental United States aboard military troop transport vessels.  The only date available was for arrival in the Continental United States.  In November 2006, the RO notified the Veteran and instructed the Veteran to complete a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, in order to further search for the Veteran's service treatment records.  The Veteran submitted the form in November 2006 in which he reported that he received treatment for exposure to mustard gas aboard a transport vessel in route from Korea to Hawaii.  

The record also contains correspondence from the RO to a member of Congress reporting on the efforts to obtain additional evidence.  

In March 2007, the RO notified the Veteran that his information did not contain at least the month, year, and location of the treatment for his disability and that further detail was necessary.  The same month, the Veteran responded with another form with the same information.  He noted that he could not provide more accurate dates and that he was told by military supervisors not to discuss the events causing his disability.  In a June 2008 claim for additional benefits, the Veteran noted the name of the vessel where he received treatment while en route from Korea to Hawaii in 1954 but that he was advised not to seek disability benefits because it would limit his post-service employment options.  In an August 2008 statement, the Veteran reported that the events and treatment occurred in September 1954.  In a statement in January 2009, the Veteran noted that he reported to sick bay on the vessel during the transit but suspected that the records of the visit were lost, destroyed, or never transcribed.  He further noted that he was not treated at that time but was told by a Navy officer not to discuss his symptoms or any related events.   

In the December 2010 Memorandum Decision, the Court concluded that VA had failed to assist the Veteran in making further attempts to obtain service records or alternate evidence or to determine that further attempts would be futile.  The Veteran was also not provided notice regarding the unavailability of these Federal records.  In remands in September 2011 and November 2012, the Board instructed the RO that if it concludes that it is reasonably certain that the records or alternative sources of evidence do not exist or that further efforts to obtain them would be futile, VA must provide the claimant with oral or written notice of that fact.  VA must make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) a notice that the claimant is ultimately responsible for providing the evidence.  See 38 C.F.R. 38 C.F.R. § 3.159(e) (2012).  

In August 2012, the RO issued a formal finding of the unavailability of the Veteran's service treatment records.  In January 2013, the RO provided notice to the Veteran that explained VA's efforts to obtain additional records or evidence and the negative results of a Department of Defense search regarding the contended cause for his disability.  However, the RO inaccurately stated that the Veteran did not identify the month, year, and place for his treatment and therefore that no further searches could be performed.  The notice did advise the Veteran that VA would proceed with a decision on the record and that he was ultimately responsible for providing evidence to substantiate his claims.  

The Board concludes that despite the inaccuracy, there has been substantial compliance with the instructions from the Court, in the Board's remands, and with 38 C.F.R. § 38 C.F.R. § 3.159(e).   There is convincing evidence that the Veteran's records were partially destroyed in Korea with any remaining records destroyed in a fire at NPRC.  Searches of Army and Department of Defense alternate sources of information were performed and were unsuccessful.  The Veteran was informed of the results of the searches on several occasions.  Further, he reported that his private physicians were unable to obtain records on his behalf.  The transport vessel has been long since decommissioned.  It is unlikely that shipboard clinic records, if any, survive and would record acute treatment for a non-crewmember.  If any record at all was created, the record would have been provided to the soldier or his unit's medical personnel and not retained on the ship.  Sick bay records, if any, would have been retired to NPRC.  That agency reported an unsuccessful search.  Most importantly, the Veteran noted that he actually did not receive treatment for his symptoms at that time and was told not to pursue the issue.  Under these circumstances, it is unlikely that any record of the treatment encounter was created.  The Veteran did not report receiving any other treatment for a skin or heart disorder in the remainder of his active service.  Considering all the facts of the case, the Board concludes that the heightened duty to assist has been satisfied, that any further efforts would be futile, and that a decision on the merits is warranted.  

Regarding post-service private and VA treatment records, VA has obtained all available records identified by the Veteran.  In the November 2012 remand, the Board instructed the AMC/RO to obtain any records of VA care after August 2012.  Printed and electronic records searched by the AMC/RO in March 2013 and by the Board in the Virtual VA electronic file show no records of VA care after August 2012.  Therefore, the Board concludes that the duty to assist in obtaining these records has been satisfied and that there has been substantial compliance with the Board remand instructions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board also notes that no further RO action on either claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error and affirming that the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Certain chronic diseases (to include cardiovascular disease and scleroderma) shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be warranted on a presumptive basis with exposure to specified vesicant agents during active military service under specified circumstances together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for that condition: (1) full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).  See also Perlman v. West, 11 Vet. App. 443, 446 (1998).  However, service connection will not be established if the claimed condition is due to the Veteran's own willful misconduct or there is affirmative evidence that establishes a non-service-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316(b).  Service connection for a disability claimed as due to mustard agents may be established by showing that a disorder resulting in disability was, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. at 162-64; Combee v. Brown, 34 F.3d at 1044.  

After a full review of the record, including the medical evidence and statements made by and on behalf of the Veteran, the Board finds that the claims for service connection for angina pectoris and for chronic skin disability, to include due to alleged in-service mustard gas exposure, must be denied.  

A.  Circumstances of Injury/Exposure. 

In a July 2006 claim, the Veteran noted, "The mustard gas or blister gas...what they called it showed up while I was on a ship going to Hawaii."  In an August 2006 statement, the Veteran noted, "...I don't think I got the mustard gas in Korea.  It was on the way out just before I got on the ship to Hawaii. They gave us nutrailize (sic) shots before we left.  I got used as a ginia (sic) pig - it don't take 30 to 40 day to show up."  The Veteran reported that he experienced blisters on his back and symptoms of angina starting at that time with the angina continuing to the present.  

In July 2007, the RO confirmed that the Veteran was not on the Department of Defense's list of military service members who participated in testing of mustard gas or other chemical weapons.  

In statements in March 2007, September 2008, and January 2009, the Veteran reported that in the early summer of 1954 he was assigned to a mobile anti-aircraft unit attached to an infantry division in Korea.  He and others were tasked with washing mud-caked tracked vehicles dating from World War II that had been used in training.  He and other soldiers drove the vehicles into a pond and improvised a cleaning procedure.  After the vehicle cleaning and after boarding a Military Sea Transportation Service vessel, USNS General Gordon, he noticed blisters on his back.  He reported that he visited the ship's sick bay and a Navy physician told him that the blisters were caused by mustard gas.  The Veteran noted that another Navy officer told him not to discuss the symptoms and circumstances because they had some relationship to the Korean peace treaty.  Someone else told him that the blisters were caused by a chemical "dormant" in the vehicle grease.  The Veteran noted that none of the other soldiers who performed the cleaning experienced the blisters.  

Service personnel records showed that the Veteran returned to his unit's home station in Hawaii in September or October 1954 and successfully completed two more years of active duty.  
 
In August 2009, the Veteran submitted an excerpt from an article from a self-published internet encyclopedia.  The unknown author(s) noted that from 1966 to 2002, fishermen in the Baltic Sea recovered unused chemical weapons containing viscous lumps of sulfur mustard that could escape from the weapon.  Analyses showed that the material retained its toxicity.  

B.  Chronic Skin Disability. 

Records of private medical care from several providers were obtained for treatment in 1999 and again in 2004.  These records are silent for any reports by the Veteran or clinical observations of recurrent blisters or any other lesions or irritations of the skin.  

In December 1999, a VA physician performed a new patient examination and noted the Veteran's report of a history of exposure to mustard gas on his back in Korea. The physician noted that the Veteran denied any current rash, open sores, or changes in pigmentation, or abnormalities of the hair or nails.  Records of VA outpatient treatment from that time to January 2009 are silent for any reports by the Veteran or clinical observations of blisters, rash, or lesions of any part of the skin of the body.  

In January 2009, a VA registered nurse noted that the Veteran had a painful rash on the lower left abdomen.  The nurse diagnosed shingles and prescribed medication.  There was no mention of a history of exposure to mustard or blister gas or any other irritating chemical in service. 

In August 2012, a VA nurse noted the Veteran's reports of circular marks on his arms.  The nurse observed several ecchymotic areas on arms, some with small dots in the center, which the Veteran reported as seeming to fade from each spot.  He complained that ecchymotic areas on his left arm were "aching."  He denied itching or any trauma to the area.  The nurse noted that a physician explained to the Veteran that the areas were insect bites that were ecchymotic due to his daily use of aspirin.  

The Board concludes that service connection for a chronic skin disability is not warranted because there is no competent lay or medical evidence of a current chronic disability.   There is no lay or medical evidence of the recurrence of blisters on the back or any other part of the skin.  The only skin symptoms noted since service were in the areas noted in January 2009 and August 2012 and diagnosed as shingles and insect bites.  The Veteran has not reported and clinicians have not diagnosed scar formation or squamous cell carcinoma of the skin, diseases that are available for service connection on a presumptive basis.  The Veteran never informed any of his treating clinicians of an episode of blisters on his back caused by irritating chemicals.    

The Board need not address whether the Veteran was exposed to mustard or blister gas or sulfur mustard solids or any other chemical irritant in connection with the skin disability claim because there is no current disability.  As indicated, the record does not include any competent evidence that the Veteran has, or ever has had, a chronic skin disability.  Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence of competent evidence of the chronic skin disability for which service connection is sought, there can be no valid claim for service connection for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

C.  Angina. 

In his July 2006 claim, the Veteran reported that he had experienced angina attacks starting at the time of his contended exposure to mustard or blister gas and continuing to the present.  

In a March 1999 private hospital discharge report, the Veteran's attending cardiologist noted that the Veteran had a history of three years of well-controlled hypertension and myocardial infarctions in 1972, 1996, and 1998 followed by medication management.  During this time, the Veteran developed progressive angina at rest.  After an abnormal stress test and coronary catheterization, the Veteran underwent a three vessel coronary bypass graft.  There were no reports by the Veteran or notations by the attending physician of a history of angina since the 1950s or any exposure to mustard or blister gas.   

The Veteran authorized the RO to obtain records of care by a private cardiologist for treatment of angina from 1954 to the present.  The physician provided records of care from June 2002 to June 2006.   In July 2004, the physician noted that he was examining the Veteran's heart condition prior to surgery for the removal of a lung mass.  The physician noted that the Veteran's heart problems began a few years earlier when he underwent coronary bypass surgery.  The Veteran did well until 2002 when he was diagnosed with atrial fibrillation.  After treatment with medication, he remained in normal sinus rhythm with no chest pain, shortness of breath, nausea, vomiting, or loss of consciousness.  The physician noted that the Veteran's mother and brother both had ischemic heart disease and that the Veteran smoked two packs of cigarettes per day for many years.  A concurrent stress test was negative for ischemia.  In a June 2006 follow-up, the cardiologist noted that the Veteran denied any significant symptoms including chest pain, shortness of breath, nausea, vomiting, orthopena, or paroxysmal dyspnea. 

In March 2009, a VA primary care physician noted the Veteran's reports of a recent private hospitalization for treatment for congestive heart failure.  However, the physician noted that the treatment was actually for paroxysmal atrial fibrillation that was now under good control with medication. 

The Board concludes that service connection on a direct or presumptive basis for angina pectoralis is not warranted.  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("Even if a layperson is not competent to diagnose or determine the cause of a particular condition, lay evidence is still competent to establish the occurrence of observable events and medical symptoms.").  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran is competent to report his experiences washing mud from tracked vehicles in a pond, the outbreak of blisters on his back at some later time, and the conversations that he had with persons on board the transport ship.  Neither the Veteran nor the shipboard medical person are competent to provide probative evidence that liquids in the pond used in washing vehicles or vehicle grease contained chemical weapons residue.  The Veteran did not report the presence of any object or container that could reasonably be an unused chemical weapon.  The medical person on the ship was not present at the time of the contended exposure.  Hearsay medical evidence does not constitute competent medical evidence [e.g., when claimant states anecdotally that a physician previously expressed an opinion, but there is no supporting evidence thereof in the record].  Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  ("What a physician said, and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute medical evidence."  Robinette, 8 Vet. App. at 77 (1995)).

The Department of Defense did not have the Veteran on the list of service personnel involved in any form of testing so that the contention that he was a test subject is not credible.  That the pond or washing water or grease contained residue of viscous sulfur mustard is unsupported by any competent evidence and strains the outer limits of credibility.  That he was told not to discuss the outbreak of blisters after washing vehicles in a pond because of some relationship to a peace treaty is also not credible.  The Veteran had already left Korea, and it is unreasonable that an outbreak of blisters on one soldier would have any impact on a peace treaty.  The internet article is not relevant, as it provides information on the recovery and condition of actual chemical weapons disposed at sea after World War II.  There is no credible evidence to support the speculation that similar material was dormant in tracked vehicle grease.  Most importantly, the Veteran did not report that he ingested any gas, vapors, or liquids in a manner to cause internal exposure.  For these reasons, the Board finds that the Veteran's contention that he was exposed to mustard or blister gas or viscous sulfur mustard is not credible.  

Resolving all doubt in favor of the Veteran, the Board concludes that his report of an outbreak of blisters on his back at some time after washing vehicles and that he received no treatment is not credible.  It is possible that he may have encountered some irritating chemical in the pond or in many other possible situations prior to or on the ship.  Significantly, none of the other soldiers who washed vehicles experienced these symptoms.  Nevertheless, the blisters resolved without treatment, and there is no lay evidence of ingestion of any substance.  

The Veteran is competent to report that he experienced recurrent chest discomfort while on active duty and after service.  He is not competent to report that the discomfort was angina pectoralis, as this diagnosis requires testing and medical expertise.  He served successfully for two years after returning from Korea. The record does not show that the Veteran was ever diagnosed with angina pectoralis and was not diagnosed for any heart-related symptoms until 1999.  None of the Veteran's VA or private treatment providers, including his cardiologists, noted any long history of chest pain.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be weighed as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the Veteran did have the opportunity on many occasions to report his experiences in Korea and his belief of a relationship to his severe coronary artery disease and atrial fibrillation to his private and VA clinicians, but there is positive evidence that he failed to do so in situations that would enhance his physician's understanding of his disease and its treatment.  He reported these contentions only to VA adjudicators in the context of pursuit of disability benefits.  

The Veteran has not been afforded a VA examination to address the onset of angina and the relationship to his reported events in service.  VA must provide a medical examination and obtain an opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Here, the Board concludes that the Veteran's reported event of exposure to mustard or blister gas or even viscous sulfur mustard either as a test subject or as dormant in the grease of tracked vehicles is not credible.  The Department of Defense certified that the Veteran was not part of any testing, and the Veteran has not provided evidence to support the contention that he was a test subject.  The contention is not consistent with the circumstances of his service as a member of an anti-air artillery battalion, in the field supporting an infantry unit, and in the process of loading equipment and personnel on a ship returning to their home station after the cessation of hostilities.  The Board also concludes that exposure to mustard or blister gas or sulfur mustard from vehicle mud or grease is not credible.  The Veteran has not submitted any credible evidence to support this contention, and it is not consistent with the nature and circumstances of his service.  Chemical weapons were not used in World War II or Korea, and it is unlikely that any equipment used in Korea in combat or in training was in any way contaminated with chemical weapon substances.  Further, none of the other soldiers engaged in washing vehicles experienced the same symptoms.  The Veteran did not report the ingestion of any liquids or gases, and his blister symptoms did not immediately appear.  Finally, the Veteran did not report his contended history to cardiologists or other clinicians as would be reasonable if he had a long history of angina since his alleged exposure to chemical toxins.  Therefore, the Board concludes that the Veteran's contentions of exposure to chemicals that caused angina at that time and a continuity of symptoms thereafter are not credible and do not meet even the low threshold of the incurrence of an injury or onset of disease in service.  The criteria for a VA medical examination and opinion are not met.  

 Under these circumstances, the Board must conclude that the claims for service connection for angina pectoris and for a chronic skin disability, to include as due to mustard gas exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports either claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
  

ORDER

Service connection for angina pectoris, to include as due to mustard gas exposure, is denied.  

Service connection for a chronic skin disability, to include as due to mustard gas exposure, is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


